                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

RUSSELL GAITHER,                             )
                                             )
                    Plaintiff,               )                    4:19CV3029
                                             )
             v.                              )
                                             )                      ORDER
STATE OF GEORGIA, et. al.,                   )
                                             )
                    Defendant.               )
                                             )

      Plaintiff has filed what appears to be an Amended Complaint (Filing 12) in this
closed case. For the reasons stated in the court’s previous Memorandum and Order (Filing
11),

      IT IS ORDERED:

       1.     The Clerk of Court shall electronically send Plaintiff’s Amended Complaint
(Filing 12) to the United States District Court for the Southern District of Georgia;

       2.    The Clerk of Court shall return to Plaintiff, at his last-known address, the
original copy of his Amended Complaint (Filing 12); and

      3.     Plaintiff shall file no further pleadings, letters, or the like in this closed case.

      DATED this 12th day of September, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
